Judgment reversed upon the law and the facts and a new trial granted, costs to appellant to abide the event. The defense of fraud, in so far as concerns the plaintiff’s right of action to compel a release of his property from the liens of the underlying mortgages, was not made out upon the trial. This release was agreed upon when the property reached a certain stage of construction. That stage had been passed, and whether plaintiff is a bona fide purchaser or not, does not affect the obligation of the defendants to procure the release in question. The findings of fact and conclusion of law are reversed. Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ., concur.